—In a proceeding pursuant to CPLR 7503 (b) to stay arbitration, Chris S. Farlekas, erroneously denominated as the petitioner in this proceeding, appeals from (1) an order of the Supreme Court, Orange County (Owen, J.), dated May 18, 1999, which granted the petition of Sterling Insurance Company, erroneously denominated as the respondent in this proceeding, and (2) a judgment of the same court entered September 16, 1999, which granted the petition and permanently stayed arbitration.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed, without costs or disbursements.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
The appellant’s contention that the initial notice of intention to make a claim encompassed both a claim for uninsured coverage and underinsured coverage under the terms of the policy with the insurance carrier, Sterling Insurance Company, is belied by the record. In any event, assuming that the initial notice encompassed a claim for underinsurance, it was untimely (see, Schiebel v Nationwide Mut. Ins. Co., 166 AD2d 520). Accordingly, the Supreme Court properly granted the petition to permanently stay arbitration of the underinsurance claim. Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.